Dear Representative Barton:
You state that the U.S. Postal Service announced changes in the Domestic-Mail Classification Schedule in which they redesignated "second-class" mail as "periodicals". The question is whether LSA-R.S. 43:81 (1) uses the proper terminology in view of the federal change.
LSA-R.S. 43:81, et seq., provides for the official journal of this state and establishes rules for its publication, stating in part as follows:
§ 81. Official journal of state
      The printing of advertisements, public notices, proclamations and the promulgation of all laws and joint resolutions of the legislature, and all public notices and advertising to be done by the legislature, or the executive or other departments and institutions of the state government, shall be published in a daily newspaper to be known and designated as the "Official Journal of the State", which newspaper shall have and possess the following qualifications, vis:
      (1) It shall possess the second class mailing privilege.
The United States Congress has abolished the designation of second-class mail as it pertained to newspapers as periodicals. However, newspapers continue to have the benefit of reduced mailing rates under 39 U.S.C. § 3626.
Accordingly, LSA-R.S. 43:81 should be amended to reflect the abolition of the category of second-class mail. LSA-R.S. 43:81
(1) could be amended as follows:
      (1) It shall possess the privilege of mailing its publication at reduced postal rates pursuant to 39 U.S.C. § 3626.
I hope this responds to your questions concerning this issue. Please feel free to advise this office if you require further assistance.
Very truly yours,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                            BY: __________________ KENNETH C. DEJEAN GENERAL COUNSEL
KCD:ams